—In a support proceeding, the appeal is from an order of the Family Court, Orange County, dated June 27, 1979, which increased the child support award to $104 per week. Order modified, on the facts, by decreasing the child support award to $75 per week. As so modified, order affirmed, without costs or disbursements. On the argument of this appeal, the attorneys for the parties agreed, after consultation with their respective clients, that the order be modified by decreasing the sum to be paid by the appellant from $104 to $75 per week. Mollen, P. J., O’Connor, Rabin, Shapiro and Gibbons, JJ., concur.